                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JAMES L. KIRK,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 18-cv-110-bbc
              v.

TAMMI MAASSEN, W. BRAD MARTIN,
DEBRA TIDQUIST, CHERYL MARSOLEK
AND GEORGIA KOSTOHYZ,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff James Kirk filed this lawsuit pro se, contending that he was denied adequate

treatment for a serious heart condition while incarcerated at Jackson Correctional

Institution. I granted plaintiff leave to proceed on claims under the Eighth Amendment, and

recruited counsel to represent him.

       Now before the court is defendants’ motion for summary judgment, in which they

argue that plaintiff cannot prove his claims. Dkt. #45. Plaintiff responds that there are

disputed issues of fact and that he should be given additional time to find an expert to

support his claims. However, plaintiff has not identified any factual disputes that are

material to his claim. He also does not suggest that he has identified an expert that would

support his claim, or that there is any issue on which expert opinion would change the

outcome of this case. Zaya v. Sood, 836 F.3d 800, 806-07 (7th Cir. 2016) (“By itself an

expert’s assessment that a treatment decision was unreasonable is not enough to

establish conscious disregard of a known risk.”). Based on the undisputed evidence, I

                                             1
conclude that plaintiff cannot show that defendants acted with deliberate indifference to his

heart problems. Accordingly, I will grant defendants’ motion and close this case.

       I note that plaintiff has filed several recent letters and documents with the court,

complaining about the performance of his counsel. He argues that counsel should have

amended his complaint to include claims regarding the medical treatment he received after

he was transferred from Jackson Correctional Institution, in 2019 and 2020. He alleges that

individuals from the Department of Corrections, Bureau of Health Services, and other

facilities have conspired to deprive him of adequate medical care for his heart condition. But

this case is about the medical care that plaintiff received from the named defendants at

Jackson. It is not likely that I would have permitted plaintiff to amend his complaint to

include new claims against new defendants, as that would have greatly expanded the scope

of the case and would have required the court to set a new schedule. If plaintiff thinks that

recent care he has received has violated his constitutional rights, he may file a new lawsuit.

However, as discussed below, plaintiff cannot succeed on a medical care claim under the

Eighth Amendment by asserting, without evidence, that he is being denied treatment that

he wants. To succeed, he must show that the defendants’ treatment was “blatantly

inappropriate” and amounted to “so significant a departure from accepted professional

standards or practices that it calls into question whether the doctor actually was exercising

his professional judgment.” Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014).

       From the parties’ proposed findings of fact and the record, I find the following facts

to be undisputed unless otherwise noted.



                                              2
                                  UNDISPUTED FACTS

                              A. The Parties and Background

       Plaintiff James L. Kirk was housed at Jackson Correctional Institution during the time

period relevant to this case, from September 25, 2015 through June 12, 2018. Defendants

all worked at Jackson during the relevant time period: Dr. W. Brad Martin (physician, now

deceased); Debra Tidquist (advanced nurse prescriber); Tammy Maassen (health services

unit manager); Cheryl Marsolek and Georgia Kostohyz (nurse clinicians).

       Plaintiff has a history of serious health problems, including high blood pressure,

diabetes, multiple heart attacks and ischemic cardiomyopathy. (Ischemic cardiomyopathy

means that the heart’s ability to pump blood is decreased because the heart’s left ventricle

is enlarged, dilated and weak. This is caused by ischemia, which is a lack of blood supply to

the heart muscle that may be caused by coronary artery disease and heart attacks. Tidquist

Decl., dkt. #48, ¶ 15.) Before he was incarcerated, plaintiff’s health problems were well-

controlled with medication, and he was able to walk without significant fatigue, he was

comfortable performing light activities and he slept well at night.



                  B. Plaintiff’s Intake at Dodge Correctional Institution

       Plaintiff was transferred from a county jail to Dodge Correctional Institution in

August 2015. At Dodge, plaintiff underwent an initial health screening, and prison staff

completed a health transfer summary for him. The health transfer summary stated that

plaintiff had high blood pressure, diabetes, ischemic cardiomyopathy and an “ejection



                                              3
fraction” of 35-40%. (Ejection fraction measures the percentage of blood leaving the heart

each time it contracts. An ejection fraction above 50-55% is considered normal; 40-50% is

slightly below normal; 35-39% is moderately below normal; and less than 35% is severely

below normal. Tidquist Decl., dkt. #48, ¶ 14.) Plaintiff was using several medications for

his heart condition, including aspirin; carvedilol (an alpha and beta blocker used to treat

high blood pressure and heart failure); furosemide (a dirutetic that is used to treat high blood

pressure and to reduce extra fluid in the body); gabapentin (a nerve pain medication);

potassium chloride (a mineral supplement used to treat or prevent low amounts of potassium

in the blood); lisinopril (an ACE inhibitor used to treat high blood pressure and heart

failure); and simvastatin (a statin used to treat high cholesterol).

       Plaintiff’s file stated that he had seen a cardiologist in June 2015. Dodge staff

attempted to obtain plaintiff’s records from that visit, but were unable to do so.



                   C. Plaintiff’s Care at Jackson Correctional Institution

1. 2015

       On September 29, 2015, plaintiff was transferred from Dodge Correctional

Institution to Jackson Correctional Institution. Plaintiff’s prescription medications were

transferred with him.

       Plaintiff saw defendant Dr. Martin on October 20, 2015 for a hypertension

evaluation. Plaintiff complained to Martin that he was having shortness of breath. Martin

noted that plaintiff had had three heart attacks since 2005, had a stent placement, and had



                                               4
been given a diagnosis of congestive heart failure. Martin noted that an echocardiogram

might be warranted, as plaintiff reported that his ejection fraction had been down to 17%

in the past. (An echocardiogram is a test used to assess the overall function of the heart,

detect the presence of certain types of heart disease, and assist in the evaluation of heart

disease over time.) Martin ordered chest and lumbar spine x-rays, labs, diuretic medications,

and a follow-up appointment in one month. The results of the x-rays showed chronic

interstitial changes in the lungs but no acute cardiopulmonary process.

       Throughout the rest of October and November 2015, plaintiff complained to health

services staff that he was having shortness of breath, labored breathing and chest pain. On

November 10, Dr. Martin referred plaintiff for an echocardiogram. Martin noted that the

x-ray results had shown some pulmonary fibrosis, which is scarring or damage to the lung

tissues, that could be causing plaintiff’s breathing problems. The echocardiogram results

indicated a 40% ejection faction, suggesting mild to moderate heart failure. On December

16, 2015, defendant Tidquist, an advanced nurse prescriber, prescribed carvedilol to

plaintiff.

       Tidquist saw plaintiff on December 30, 2015 to review the results of his

echocardiogram with him. Plaintiff complained that he was still having trouble breathing

and that he had shortness of breath with activity. Plaintiff’s blood pressure was 109/77,

which Tidquist thought was evidence that his heart was functioning well. Plaintiff’s oxygen

was 95%, suggesting that he was receiving adequate oxygen. But because plaintiff continued

to complain about shortness of breath and activity intolerance, Tidquist decided to refer



                                             5
plaintiff for an offsite cardiology consult. She also ordered a CT scan of his abdomen

because he complained about abdominal pain.



2. 2016

       On January 27, 2016, plaintiff had an offsite cardiology consultation with Dr. Ward

Brown at Black River Memorial Hospital. Plaintiff described his symptoms and reported

that he had been on a successful medication regimen before he was incarcerated. Brown

noted that the etiology of plaintiff’s shortness of breath was uncertain, and that it was

“possibly a manifestation of heart failure-like process.”       Brown reviewed plaintiff’s

medications and recommended that plaintiff’s carvedilol be increased over time. Brown also

recommended that plaintiff continue taking an ACE inhibitor, and that he should start

taking a loop diuretic, with further evaluation and treatment depending on the results of the

recommendations.

       On February 1, Tidquist ordered a loop diuretic for plaintiff and discontinued his

previous diuretic. She also ordered lisinopril and carvedilol for another year, with a follow-

up appointment in three months. The following week, Tidquist increased plaintiff’s

carvedilol dose per Dr. Brown’s recommendation to titrate up the dosage.

       On March 3, 2016, plaintiff saw defendant Nurse Kostohyz for complaints of

difficulty breathing.   Plaintiff reported that he had breathed more easily before his

medication regimen was changed. Kostohyz noted that plaintiff’s medications had been

changed recently and that he had a follow-up appointment scheduled with his doctor.



                                              6
Kostohyz recommended that plaintiff rest between activities, take his medications as ordered

and submit a health service request if he did not have improvement. (In her notes, Kostohyz

wrote that plaintiff was breathing easily and in no distress at the appointment, but plaintiff

denies that he was breathing easily. He says that Kostohyz told him that he should return

to the housing unit because he was not having breathing problems.)

       On April 26, 2016, plaintiff saw defendant Nurse Marsolek for complaints of swollen

hands and shortness of breath. He was also seen by a nurse practitioner who noted no rashes

and no shortness of breath. He was given Benadryl and was educated on signs of allergy.

       On June 4, plaintiff saw Nurse Marsolek again for complaints of shortness of breath.

Marsolek noted that plaintiff was not in respiratory distress and that his breathing level was

within normal limits. Plaintiff asked for an appointment with a provider, and he was seen

by Tidquist on June 6. Plaintiff complained to Tidquist of chest pain and shortness of

breath, and stated that his chest pain and shortness of breath had worsened since his

medication was changed. Tidquist ordered an increase in carvedilol per Dr. Brown’s

recommendation. Tidquist noted that plaintiff should be scheduled for a follow-up visit in

two weeks, and that consideration should be given to an increased dose of lisinopril if he was

still having symptoms. Tidquist also noted that additional diagnoses might be considered.

Two weeks later, on June 21, plaintiff saw Dr. Martin, and Martin increased plaintiff’s

lisinopril dose.

       Plaintiff continued to complain about chest pain, back pain and shortness of breath

throughout July and August 2016. He saw Nurse Kostohyz on July 13. (Plaintiff says that



                                              7
he also saw Marsolek on that day.) Plaintiff’s blood pressure and heart rate were normal,

his oxygen level was in the normal range and his lungs were clear. Kostohyz concluded that

it was not an emergency situation. She requested a neurologist consult for plaintiff’s back

pain and discontinued his wheelchair so that he would walk more, which, in her judgment,

would be better for his back pain and assist with weight control.

       An electrocardiogram was ordered. (It is not clear from the record whether Kostohyz

or someone else ordered the electrocardiogram.) The results showed abnormalities, including

an “inferior infarct” and potential ischemia. (Plaintiff says that the results showed that he

had suffered a heart attack, but he cites no evidence to support his interpretation of the

results.) As nurses, neither Kostohyz nor Marsolek has the authority to interpret the

electrocardiogram results. (According to plaintiff, Kostohyz told him that the results were

normal and that his chest pain was caused by old age. He says that Marsolek told him that

his chest pain may be caused by the weather. Defendants Kostohyz and Marsolek deny that

they spoke to plaintiff about his electrocardiogram results.)

       Plaintiff saw defendants Martin and Tidquist the next day, on July 14, 2016.

Plaintiff told Martin and Tidquist that he was having chest pain, similar to the pain he had

felt before his previous heart attacks. He begged to be taken to the hospital and asked to be

placed on a waiting list for a heart transplant. Martin and Tidquist declined to send plaintiff

to the hospital. (Plaintiff also says that they refused to discuss plaintiff’s electrocardiogram

results with him, but defendants deny this.) Martin noted that it was difficult to determine

whether plaintiff’s shortness of breath was a cardiac or pulmonary matter, particularly



                                               8
because plaintiff had been a smoker for more than 20 years. Martin ordered a spirometry

test, which is a pulmonary function/breathing test. He also increased the dose of plaintiff’s

loop diuretic and extended his wheelchair for 30 days.

       On July 19, plaintiff submitted information from the Social Security Administration

regarding his heart issues. The next day, he saw Nurse Marsolek with complaints of chest

pain and shortness of breath. Marsolek asked plaintiff about the information he had

provided from the Social Security Administration. Plaintiff responded that health services

had failed to contact his outside cardiologist and had not been treating his chest pain and

congestive heart failure properly. Plaintiff said he should be sent to the hospital, and he

threatened to file a lawsuit. (Marsolek alleges that plaintiff was angry and speaking loudly,

but plaintiff denies this.) Marsolek asked plaintiff to calm down and lower his voice. She

then asked him to leave. Marsolek did not perform an examination, but noted that plaintiff

had upcoming lab appointments with a provider and a spirometry test scheduled.

       Plaintiff received the spirometry test from an outside pulmonologist on July 28, 2016.

After the testing, the pulmonologist concluded that plaintiff likely had a mild obstructive

pulmonary defect, for which a bronchodilator might be helpful. Tidquist saw plaintiff on

August 10 for a follow-up visit after receiving the spirometry results. Tidquist assessed him

as having mild obstructive pulmonary disease, coronoary artery disease, hypertension,

dyslipidemia and epigastric pain. Tidquist ordered an albuterol inhaler (a bronchodilator),

which she thought would assist plaintiff with his complaints of shortness of breath. She also

ordered an H. Pylori test, to test for bacteria to determine if he might have an ulcer causing



                                              9
his epigastric pain. Plaintiff insisted that his heart, not his lungs, was causing his problems.

Plaintiff refused to use his inhaler consistently.

       Plaintiff continued to complain about chest pain, left arm pain and leg pain

throughout August 2016. He asked to be sent to the hospital on multiple occasions, but

health services staff declined to send him. He stated that his chest pain had worsened since

he had been given an inhaler.

       On September 6, 2016, plaintiff fell to the ground after experiencing severe chest pain

and lightheadedness. He was taken to the emergency room at Black River Medical Hospital,

where an electrocardiogram indicated left bundle branch block. He was then flown to

Gundersen Lutheran Medical Center in La Crosse and was kept overnight for observation.

The next day, plaintiff underwent a cardiac catheterization and angiography which showed

the left anterior descending artery was open.         The procedure showed chronic total

obstruction of a coronary artery with “collateralization,” meaning that new vessels had

formed to permit blood flow, and that the situation was long-standing, not a new acute

condition. The cardiologist did not perform any interventions. (Plaintiff states that the

surgeon removed blockages during the procedure, but he cites no evidence to support his

assertion.) The attending cardiologist assessed plaintiff’s condition as unstable angina and

congestive heart failure. Plaintiff’s troponin level suggested that he did not have a heart

attack. His ejection fraction was 40%, which was consistent with his prior measurements.

Plaintiff was given isosorbide mononitrate, which resolved his chest pain.

       On September 8, Tidquist discussed the hospital discharge notes with plaintiff. He



                                              10
stated that the cardiologist had opened blockages that had relieved his chest pain. Tidquist

told plaintiff that no blockages had been opened, and that the physicians had prescribed

nothing beyond a new medication.

       On September 14, 2016, Dr Martin ordered isosorbide mononitrate to prevent and

treat his chest pain. On September 21, plaintiff complained to Tidquist of ringing in his

ears, headaches, and numb hands and feet when lying on his side or stomach. Plaintiff

insisted that he had multiple vessels that required opening. Tidquist told plaintiff that the

angiography showed no blockages that required intervention.

       On September 28, plaintiff had an offsite cardiology consultation with Dr. Brown at

Black River Memorial Hospital. Brown advised Kirk that there was nothing going on with

his heart that required further angioplasties.



3. 2017

       On April 21, 2017, a non-DOC medical doctor recommended an echocardiogram to

check plaintiff’s ejection fraction and cardiac function. Tidquist placed the order for the

echocardiogram. The echocardiogram results showed left ventricular ejection fraction at

68%, which was an improvement from the prior year. An ultrasound scan showed a defect

in his gallbladder. On May 25, plaintiff had his gallbladder removed.

       In November 2017, plaintiff reported that his toe was infected and not healing

because of his poor circulation. In December 2017, plaintiff requested treatment for heart

pain, poor circulation, pain in his ankles, numbness in his hands and feet and fatigue.



                                             11
Martin declined to order an electrocardiogram.



                                          OPINION

       Plaintiff contends that defendants violated his Eighth Amendment rights by failing

to provide him adequate medical care for his serious heart condition, ongoing chest pain and

shortness of breath. Defendants have moved for summary judgment on plaintiff’s claims,

arguing that he cannot prove that they acted with deliberate indifference in treating his heart

condition.

       The Eighth Amendment’s prohibition on cruel and unusual punishment prohibits

prison officials from acting with “deliberate indifference” to prisoners’ serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 103–04 (1976); Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014). A prisoner may prevail on a claim under the Eighth Amendment by showing that (1)

he has an objectively serious medical condition; and (2) defendants acted with deliberate

indifference to that condition. Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016);

Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The first element, an objectively

serious medical condition, is one that a doctor recognizes as needing treatment or one for

which the necessity of treatment would be obvious to a lay person. Pyles, 771 F.3d at 412.

Defendants do not deny that plaintiff’s congestive heart failure and cardiac condition are

serious medical conditions.

       The second element, an official’s deliberate indifference, relates to the official’s

subjective state of mind. Perez v. Fenoglio, 792 F.3d 768, 776–77 (7th Cir. 2015); Arnett,



                                              12
658 F.3d at 750. To show that a defendant acted with deliberate indifference, a plaintiff

must show that the defendant knew of and disregarded a substantial risk of harm. Petties

v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Gevas v. McLaughlin, 798 F.3d 475, 480 (7th

Cir. 2015). A medical provider violates the Eighth Amendment if the provider administers

“blatantly inappropriate” medical treatment, prescribes a course of treatment without

exercising medical judgment, or prescribes treatment that the provider knows will be

ineffective. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662–63 (7th Cir.

2016); Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007). But it is not enough for a

plaintiff to show that he disagrees with a defendant’s conclusions about the appropriate

treatment, Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006), that other medical

providers reached a different conclusion about what treatment to provide the plaintiff, Pyles,

771 F.3d at 409, or even that a defendant could have provided better treatment. Lee v.

Young, 533 F.3d 505, 511-12 (7th Cir. 2008). Rather, plaintiff must show that any medical

judgment by defendant was “so significant a departure from accepted professional standards

or practices that it calls into question whether the doctor actually was exercising his

professional judgment.” Pyles, 771 F.3d at 409. See also Estate of Cole by Pardue v.

Fromm, 94 F.3d 254, 261-62 (7th Cir. 1996).




                            A. APNP Tidquist and Dr. Martin

       Plaintiff contends that defendants Tidquist and Martin acted with deliberate



                                             13
indifference to his serious heart condition, chest pain and shortness of breath by refusing to

send him to the hospital or a specialist for treatment, hiding abnormal electrocardiogram

results and persisting with ineffective treatment. However, the evidence does not support

this claim.

       Tidquist and Martin saw plaintiff multiple times in response to his complaints of

chest pain and shortness of breath. They did not ignore his complaints. They ordered

specialized testing, including x-rays, echocardiograms and electrocardiograms, and referred

him to an offsite cardiologist. They prescribed multiple medications for his heart problems,

and Tidquist implemented the offsite cardiologist’s treatment recommendations. When

plaintiff continued to complain about chest pain and breathing problems, Tidquist and

Martin adjusted his medications and saw him for follow-up appointments. In July 2016,

they began to explore additional possible causes for plaintiff’s shortness of breath and

ordered spirometry testing to assess whether plaintiff’s symptoms might be caused by a

pulmonary problem. After a pulmonologist assessed a mild obstructive pulmonary defect,

Tidquist prescribed an inhaler that, in her judgment, would help plaintiff’s breathing. In

light of this treatment history, no reasonably jury could conclude that Tidquist or Martin

acted with deliberate indifference to plaintiff’s heart condition or symptoms.

       Plaintiff argues that Tidquist and Martin should have sent him to the hospital or a

specialist for treatment. He says that he had a heart attack in prison that was ignored and

that he should have been offered surgery or a heart transplant. But plaintiff has no evidence

that he suffered a heart attack at Jackson or that surgery or a heart transplant are medically



                                             14
indicated, and his own opinion is not sufficient to sustain a constitutional claim against

Tidquist and Martin. Holloway v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1074 (7th Cir.

2012) (prison doctor “is free to make his own, independent medical determination as to the

necessity of certain treatments or medications, so long as the determination is based on the

physician’s professional judgment and does not go against accepted professional standards”).

The results of plaintiff’s September 2016 hospitalization showed that plaintiff had not had

a heart attack and had no new blockages that required treatment. Tidquist explained to

plaintiff that he did not need any interventions beyond medication, and plaintiff’s outside

cardiologist agreed.

       In sum, plaintiff has not submitted evidence showing that Tidquist’s or Martin’s

treatment decisions were “blatantly inappropriate” or “so far afield of accepted professional

standards as to raise the inference that it was not actually based on a medical judgment.”

Norfleet, 439 F.3d at 396. Therefore, Tidquist and Martin are entitled to summary

judgment on plaintiff’s claims against them.



                            B. Nurses Marsolek and Kostohyz

       Plaintiff alleges that Marsolek and Kostohyz violated his Eighth Amendment rights

when they failed to treat his chest pains, lied about the results of his July 2016

electrocardiogram, rescinded his authorization for a wheelchair and refused to recommend

sending him to the hospital. But the evidence shows that neither Marsolek nor Kostohyz

ignored plaintiff’s complaints. As nurses, Marsolek and Kostohyz could not prescribe



                                             15
medication for plaintiff, could not refer him to a specialist and could not interpret lab and

test results. But they met with him on numerous occasions, assessed him and insured that

he was scheduled for follow-up appointments. Their treatment decisions were based on their

medical judgment about what they thought was appropriate for plaintiff under the

circumstances. In addition, plaintiff has not shown that Marsolek and Kostohyz dismissed

any emergent situation or that plaintiff was harmed by their refusal to send him to the

hospital on any particular occasion. Accordingly, Marsolek and Kostohyz are entitled to

summary judgment on plaintiff’s claims against them.



                          C. Health Services Manager Maassen

       Plaintiff also sued defendant Tammi Maassen, the health services manager at Jackson

Correctional Institution. He alleges that on numerous occasions he sent written complaints

to Maassen about the inadequate medical treatment that he was receiving. He says that she

ignored his requests about his treatment and his requests for information. Maassen responds

that she reviewed his complaints and his medical records and concluded that plaintiff was

receiving appropriate treatment.

       As discussed above, plaintiff has not shown that defendants Tidquist, Martin,

Marsolek and Kostohyz denied him adequate medical treatment in violation of the Eighth

Amendment. Maassen did not violate the constitution by failing to intervene when plaintiff

was already receiving constitutionally adequate care. Therefore, Maassen is entitled to

summary judgment as well.



                                             16
                                         ORDER

      IT IS ORDERED that

      1. The motion for summary judgment filed by defendants W. Brad Martin, Debra

Tidquist, Cheryl Marsolek, Georgia Kostohyz and Tammi Maassen, dkt. #45, is GRANTED.

      2. The clerk of court is directed to enter judgment for defendants and close this case.

      Entered this 1st day of July, 2021.

                                            BY THE COURT:

                                              /s/
                                            __________________________________
                                            BARBARA B. CRABB
                                            District Judge




                                              17
